Citation Nr: 1606440	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1973 to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2010, the Veteran requested a Board hearing.  A hearing was scheduled for October 2014.  However, the Veteran sent notice of his desire to withdraw the hearing request in October 2014.

This matter was previously before the Board and was remanded in March and June 2015 (by Veterans Law Judges other than the undersigned) for further development and for due process reasons.  It has been reassigned to the undersigned.


FINDING OF FACT

The Veteran's service-connected allergic rhinitis is not shown to have greater than 50 percent obstruction of nasal passage on both sides, nor complete obstruction on one side during the period on appeal.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Code 6522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, thus, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran was afforded VA examinations in March 2009 and June 2013 in regards to his allergic rhinitis.  The Veteran has not alleged that such VA examinations are inadequate for adjudication purposes.  Furthermore the Board finds that the examinations are adequate to evaluate the Veteran's service connected allergic rhinitis as they include interviews with the Veteran, a review of the record and full examinations that address the rating criteria.

The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  In a March 2015 remand, the Board requested that the RO obtain and associate with the claims file, all treatment records pertinent to the Veteran's seasonal allergic rhinitis from July 2006.  Specifically, the RO was to obtain records dated May 28, 2009 and May 16, 2013.  These documents were received by the VA in March 2015.

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A zero percent rating is assigned when the requirements for a compensable evaluation are not met and the schedule does not provide a zero percent evaluation.  38 C.F.R. § 4.31 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26(1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet.  App. 589   (1991).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The RO assigned the noncompensable disability evaluation for the Veteran's service-connected allergic rhinitis under Code 6522, which provides ratings for allergic or vasomotor rhinitis.  See 38 C.F.R. § 4.97, Code 6522.  Under this Code, allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable rating for allergic rhinitis. 

Private medical treatment records from Duke Medical Center note that the Veteran underwent nasal septoplasty to improve his nasal airway in May 1999.  The report states that the Veteran reported that he was moving more air through his nose than before the surgery, but that he hoped that the nasal airway would improve further.

The Veteran was diagnosed with seasonal allergic rhinitis in March 2007.  A March 2009 VA examination report notes that the Veteran had experienced nasal congestion with sneezing, watering/itching/burning of his eyes and nose which has occurred since he began basic training in 1974.  The examiner notes that there is a history of seasonal nasal allergy.  However, the examiner reported that there was no nasal obstruction or nasal polyps present.  Notably, the examiner found that the Veteran had an "excellent nasal airway bilaterally."  

In a June 2013 VA examination, the examiner noted that the Veteran complained of nasal obstruction and discharge.  On the report, the examiner checked the boxes indicating that the Veteran did not have 50-percent nasal obstruction or the presence of polyps.  Throughout the appeal, neither the Veteran nor a medical professional has stated that the Veteran has greater than 50-percent obstruction in both nostrils. The Veteran's service-connected allergic rhinitis does not meet (or approximate) the criteria for a compensable rating under the General Formula.

Extraschedular Ratings and TDIU

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's service-connected allergic rhinitis.  38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115  (2008).  In Thun, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's allergic rhinitis is manifested by nasal congestion with sneezing, watering/itching/burning of his eyes and nose.  The rating schedule contemplates such symptomatology.  His allergic rhinitis does not present an exceptional disability picture; the manifestations of (and effects on daily living from) rhinitis, nasal congestion with sneezing, watering/itching/burning of his eyes and nose are addressed by the rating schedule.  He is not shown to have been hospitalized for any episodes related to rhinitis.  Thus, the Board finds that he does not experience any symptomatology with regard to his allergic rhinitis that is not contemplated under the relevant rating criteria.  Referral of the claim for extraschedular consideration is not required.

The Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001). 

The Veteran has not reported that he is unemployable due to his allergic rhinitis.  The Board recognizes that the Veteran reported that his need to blow and clean his nose due to sneezing and congestion would often interfere with his ability to complete his work.  However, there is no evidence that the Veteran's rhinitis ever caused him to miss any time from work.  Accordingly the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial compensable rating for allergic rhinitis is denied. 




____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


